TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00386-CV



     American Mercury Lloyds Insurance Company as Subrogee of G.F.C.S., Inc., and
                       American Constructors, L.P., Appellant

                                              v.

      Oklahoma Surety Company and Mid-Continent Casualty Company, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-09-001379, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss appeal. They represent that all

matters in controversy have been resolved by agreement. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed on Joint Motion

Filed: September 29, 2010